DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Amendment filed on January 29, 2021, in which claims 1, 7 and 13 have been amended.  Accordingly, claims 1-18 remain pending for examination.
Status of Claims
3.	Claims 1-18 are pending, all of which are rejected under 35 U.S.C. 103.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	A patent for a claimed invention may not be obtained, notwithstanding that the 	claimed invention is not identically disclosed as set forth in section 102, if the 	differences between the claimed invention and the prior art are such that the 	claimed invention as a whole would have been obvious before the effective 	filing date of the claimed invention to a person having ordinary skill in the art to 	which the claimed invention pertains. Patentability shall not be negated by the 	manner in which the invention was made.
7.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (United States Patent No. US 9,336,111 B1), hereinafter “King” in view of Satoshi Sonobe (United States Patent Application Publication No. US 2006/0259686 A1), hereinafter “Sonobe” in view of Jin Yao (United States Patent Application Publication No. US 2014/0143781 A1), hereinafter “Yao”.
Regarding claim 13, King discloses an apparatus comprising (inventive features embedded as a system, method and computer program product for detecting availability of status-related data in a field replaceable unit (FRU) included within a data storage system 12 shown in FIGS. 1 and 2) (King, Abstract, FIGS. 1 and 2, col. 2, ll. 60-62):	one or more processors (processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus) (King, col. 3, ll. 60-63);	one or more computer readable program products including a computer readable storage device including program code which, when executed by at least one of the processors, perform operations for optimizing allocation of computers, the program code comprising (computer program product on a computer-usable storage medium having computer-usable program code embodied in the medium) (King, col. 3, ll. 1-3):		program code to gather, via a plurality of sensors in a plurality of computers, information about devices of the computers (FRUs 28 may include internal diagnostic hardware/software (generically represented as diagnostics 42 - See FIG. 2) configured to routinely monitor various conditions (i.e., perform housekeeping operations) within FRU 28, thus generating housekeeping data. Examples of such monitoring operations performed by diagnostics 42 may include internal temperature monitoring via one or more temperature probes included within FRU 28, monitoring voltage and current levels at various locations within FRU 28 by diagnostics 42 via one or more voltage/current probes included within FRU 28. As well, the status of one of more components (e.g., a cooling fan) included within FRU 28 may be monitored by diagnostics 42 via e.g., one or more differential pressure sensors or current sensors included within FRU 28) (King, FIG. 2, col. 5, ll. 48-52, col. 5, l. 59-col. 6, l. 3);		program code to determine, via at least one of the processors, usage of the computers based on the information (diagnostics 42 further generate diagnostic data, examples of which include battery load tests, computational capability tests, memory diagnostic tests, communication port tests, and network/power connectivity tests. Furthermore, diagnostics 42 generate fault data in the event of a fault condition, examples of which include high/low temperature conditions, a high/low current conditions, a component failure conditions, a communication failure conditions, failure of diagnostic operations (e.g., a failed battery load test, a failed computational capability test, a failed memory diagnostic test, a failed communication port test, and/or a failed network/power connectivity test)) (King, FIG. 2, col. 6, ll. 23-29, ll. 35-45).  Again, King teaches that storage system 12 may include one or more computing devices (e.g., server computer 16) and one or more storage devices (e.g., storage device 18), examples of which include hard disk drives, tape drives, optical drives, RAID arrays, random access memory systems, read-only memory systems, and flash-based memory systems (See King, col. 4, ll. 26-37).  In addition, King teaches that one or more of the computing devices and/or storage devices included within storage system 12 may include one or more FRUs (e.g., FRU 28, FRU 30, FRU 32, FRU 34, FRU 36, FRU 38) (See King, col. 5, ll. 19-22).  King further notes that an FRU is a generic term used to describe any hardware device (or more commonly a part or component of a device or system) that easily can be replaced by a skilled technician without having to send the entire device or system in for repair (See King, col. 1, ll. 14-18, col. 5, ll. 22-26), and thus highlights the benefits of avoiding replacing/overhauling entire systems.  King does not explicitly disclose wherein the plurality of sensors comprises a disk access sensor within a disk drive and wherein the information includes a disk drive access latency value of the disk drive gathered by the disk access sensor;	program code to determine, via at least one of the processors, performance of the computers based on the information, wherein the determination of the performance accounts for the gathered disk drive access latency value of the disk drive; and	program code to allocate, via at least one of the processors, certain ones of the computers for different uses based, at least in part, on the performance and usage of the computers.	However in an analogous art, Sonobe discloses a disk access sensor within a disk drive and wherein information includes a disk drive access latency value of the disk drive gathered by the disk access sensor (wherein Sonobe discloses a disk array apparatus 10 (See FIG. 1), used as a storage in a SAN and including a control module 18-1 (See FIG. 1, as well as FIG. 2A, illustrating control module 18-1 in greater detail). In particular, control module 18-1 includes a RAID control unit 44 which includes a performance measuring unit 46 for periodically measuring the performance of disk apparatuses for data 36-1 and 36-2 and a disk apparatus for parity 36-3, which form a volume 38 having a configuration of RAID level 4 (See FIG. 2B). Sonobe teaches that items of performance measurement values obtained through measurement of the disk apparatus include at least a seek time from reception of a command to a movement of a head to a target track and then on-track, as well as a rotation latency time of the disk from the on-track on the target track until a target sector’s appearance on the head) (Sonobe, FIGS. 1, 2A and 2B, paragraphs [0047]-[0048] and [0051]-[0052]); and	program code to determine, via at least one of the processors, performance of the computers based on the information, wherein the determination of the performance accounts for the gathered disk drive access latency value of the disk drive (again, the performance measurement values of the volume 38 (See again, FIG. 2B) formed from the disk apparatuses for data 36-1 and 36-2 and the disk apparatus for parity 36-3, which form the disk array 20-1 (See again, FIG. 1), are used in determining whether overall performance has degraded, by comparing a performance measurement value stored in the performance-measurement-value table 50 with a performance threshold stored in the performance threshold table 52) (Sonobe, FIGS. 1 and 2B, paragraphs [0051]-[0052] and [0054]).	King and Sonobe are analogous art because they each provide for and deal with embodiments that are from the same problem solving area, namely, monitoring and gathering data of computer systems.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of King and Sonobe before him or her, to modify the diagnostics 42 of King to include the additional limitations of a disk access sensor within a disk drive and wherein the information includes a disk drive access latency value of the disk drive gathered by the disk access sensor; and	program code to determine, via at least one of the processors, performance of the computers based on the information, wherein the determination of the performance accounts for the gathered disk drive access latency value of the disk drive, as disclosed in Sonobe, with reasonable expectation that this would result in a data storage system 12 having the added benefit of objectively measuring computer system performance by providing a measure of disk apparatus/disk drive performance (See Sonobe, paragraph [0006]).	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of King with Sonobe to obtain the invention as specified in claim 13.  King-Sonobe does not explicitly disclose program code to allocate, via at least one of the processors, certain ones of the computers for different uses based, at least in part, on the performance and usage of the computers.	In an analogous art, however, Yao discloses program code to allocate, via at least one of the processors, certain ones of the computers for different uses based, at least in part, on the performance and usage of the computers (wherein with reference to FIG. 2, Yao teaches that the migration candidate identifier 204 includes a first data collector 208, a second data collector 210, a thread identifier 212, a first list generator 214, a list monitor 216, a tagger 218, a third data collector 220, a node identifier 222, and a second list generator 224. In operation, the example thread identifier 212 uses performance metrics data captured by the example first data collector 208 and thread identifying data captured by the example second data collector 210 to identify threads that are memory intensive with respect to a remote memory (i.e., threads that frequently access memory and that access a respective remote memory/memories more frequently than a respective local memory). Yao teaches that such memory intensive threads may experience poor performance due to the greater latency times typically associated with accessing a remote memory. In short, the example second list generator 224 compiles information supplied by the example node identifier 222 into an example migration candidate list 346 (shown in FIG. 3) and transmits or otherwise causes the example migration candidate list 346 (See FIG. 3) to be transmitted to the example scheduler module 202 via the example interface 206. The example scheduler module 202 determines whether one or more of the migration candidates will be migrated and proceeds to migrate one or more of the migration candidates based on the determination. Examiner notes that while the claim language recites “allocate… certain ones of the computers for different uses,” nonetheless this reads on the teaching of Yao migrating threads from one node to another (i.e., allocating the other node for receiving the migrated thread), ultimately reducing disk access latency and improving performance) (Yao, FIGS. 1 and 2, paragraph [0021]).	King-Sonobe and Yao are analogous art because they each provide for and deal with embodiments that are from the same problem solving area, namely, monitoring and gathering data of computer systems.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of King-Sonobe and Yao before him or her, to modify the diagnostics 42 of King-Sonobe to include the additional limitation of program code to allocate, via at least one of the processors, certain ones of the computers for different uses based, at least in part, on the performance and usage of the computers, as disclosed in Yao, with reasonable expectation that this would result in a data storage system 12 having the added benefit of improved computer system performance by providing an operating system scheduler with hints obtained from the system hardware to identify threads/functions and components that are likely to experience lower latency times if migrated from a home node to another node (See Yao, paragraph [0016]).	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of King-Sonobe with Yao to obtain the invention as specified in claim 13.
	Claim 7 is directed to a “computer readable program product” claim including a computer readable storage device including program code which, when executed by a processor, perform operations substantially as described in “apparatus” claim 13, and does not appear to contain any additional features with regard to novelty and/or inventive step; therefore, as King-Sonobe-Yao discloses such a “computer readable program product” (again, computer program product on a computer-usable storage medium having computer-usable program code embodied in the medium) (King, col. 3, ll. 1-3), claim 7 is rejected under the same rationale.
	In addition, claim 1 includes a “method” claim that performs limitations substantially as described in “apparatus” claim 13, and does not appear to contain any additional features with regard to novelty and/or inventive step; therefore, it is rejected under the same rationale.
	Regarding claim 14, King-Sonobe-Yao discloses the apparatus of claim 13, wherein the program code to gather operates to gather information about the plurality of computers over a time period and the performance is for the time period (wherein data file 46 (See FIG. 2) shows for example, diagnostic data generated during sleep mode, as the time/date stamps indicates that data storage process 10 made these entries in data file 46 at twenty-four hour intervals) (King, FIG. 2, col. 7, ll. 17-23).  The motivation regarding the obvious of claim 13 is also applied to claim 14.
	Regarding claim 15, King-Sonobe-Yao discloses the apparatus of claim 13, wherein the program code to gather operates over a time period beginning at a predefined time before scheduled replacement of the devices and ending when the computers are decommissioned (again, prior to replacing the FRUs. For example, assuming an FRU 28 fails and is replaced in the field by a service technician and subsequently returned to a service center for repair/replacement, King teaches that storage process 10 is configured to detect 100 the availability of status-related data within FRU 28 and write 102 this status-related data to data file 46 that is stored within persistent memory 44 included within FRU 28, thereby making a record of the operation of FRU 28 (i.e., data file 46) available for scrutiny by the service technician charged with determining if FRU 28 should be repaired or replaced) (King, col. 7, ll. 7-16).  The motivation regarding the obvious of claim 13 is also applied to claim 15.
	Regarding claim 16, King-Sonobe-Yao discloses the apparatus of claim 13, wherein the usage of the computers is different for two or more of the computers (wherein the FRUs can include storage processor FRUs, fan system FRUs, battery assembly FRUs, link controller FRUs, and power supply FRUs) (King, col. 5, ll. 26-29).  The motivation regarding the obvious of claim 13 is also applied to claim 16.
	Regarding claim 17, King-Sonobe-Yao discloses the apparatus of claim 13 further comprising:	program code to, for each of the computers, analyze the performance of the computer and the usage of the computer to determine the different uses (wherein again, monitoring and gathering to determine, e.g., battery load, computational capability, and memory diagnostics) (King, col. 5, ll. 26-29).  The motivation regarding the obvious of claim 13 is also applied to claim 17.
	Regarding claim 18, King-Sonobe-Yao discloses the apparatus of claim 13, wherein the performance of the computers includes resource performance of the computers, disk drive access frequency of disk drives in the computers, speed of running applications in the computers, temperature in the computers, or battery life of the computers (wherein again, temperature, battery load and current) (King, col. 5, ll. 50-58, ll. 60-65, col. 6, ll. 25-29, ll. 35-45).  The motivation regarding the obvious of claim 13 is also applied to claim 18.
	Claims 2-6 include “method” claims that perform limitations substantially as described in “apparatus” claims 14-18, and do not appear to contain any additional features with regard to novelty and/or inventive step; therefore, they are rejected under the same rationale.
	Claims 8-12 include “computer readable program product” claims that perform limitations substantially as described in “apparatus” claims 14-18, and do not appear to contain any additional features with regard to novelty and/or inventive step; therefore, they are rejected under the same rationale.
Response to Arguments
8.	Applicant’s arguments, see page 7, filed January 29, 2021, with respect to Rejections of Claims 1-12 under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  Accordingly, the Rejections of Claims 1-12 under 35 U.S.C. § 112(b), as set forth in the previous Office action, have been withdrawn.
9.	Applicant’s arguments, see pages 9-14, filed July 29, 2020 with respect to Rejections of claims 1-18 under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
10.	Applicant’s arguments, as well as request for reconsideration, filed January 29, 2021, have been fully considered, but they are moot in view of new ground(s) of rejection.
11.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For example, MUROYAMA et al. (USPGUB 2013/0262813 A1) discloses a storage control apparatus, storage system and storage control method and in particular, teaches that when storage devices 3, 4, 5, and 6 (See FIG. 1) are magnetic disk drives, their access performance is evaluated by the summation of an access time and a data transfer time.  The access time is a time from reception of a data transfer request from the information processing apparatus 2 to start of data transfer, and is the summation of a seek time (time for positioning the magnetic head on a desired track) and a rotational latency of disks (wait time for a desired sector on a track to come under the magnetic head) (See MUROYAMA, FIG. 1, paragraph [0051]).
12.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441